UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6567


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHNNY MORAN BOONE, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:09-cr-00167-RGD-FBS-1)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Moran Boone, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnny Moran Boone, III, appeals the district court’s orders denying his motion for

appointment of counsel, denying his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239, and denying his Fed. R. Civ. P. 59(e) motion for

reconsideration of the denial of compassionate release.

       We have reviewed the record and conclude that the district court did not abuse its

discretion in denying Boone’s motions. See United States v. Kibble, 992 F.3d 326, 329

(4th Cir. 2021) (stating standard of review), cert. denied, No. 21-5624, 2021 WL 4733616

(U.S. Oct. 12, 2021). * Accordingly, we affirm for the reasons stated by the district court.

United States v. Boone, No. 2:09-cr-00167-RGD-FBS-1 (E.D. Va. Mar. 1, 2021; Apr. 1,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




       *
         Because Boone’s informal brief does not challenge the basis for the district court’s
disposition in denying the motion for appointment of counsel, he has forfeited appellate
review of the district court’s order. See 4th Cir. R. 34(b); see also Jackson v. Lightsey, 775
F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth
Circuit rules, our review is limited to issues preserved in that brief.”).

                                              2